DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/279,827 filed 25 March 2021. Claims 1-13, and 15-18 pending. Claim 14 canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 25 March 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4the shaft piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the axial sealing ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the shaft sealing ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
It appears that claim 4 may have been intended to depend from claim 3 and not claim 2. Though “axial sealing ring” and “shaft sealing ring” do not have a “the” in front, they are part of list of three elements that is preceded by a “the.”
Claim 12 recites the limitation "the oil chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the intermediate piece" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the shaft piece" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the drive shaft" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
It appears that the antecedent basis issues are a result of claim 12 originally being in a multiple dependent form.
Claim 17 recites the limitation "the oil chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17the intermediate piece" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the drive shaft" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the alignment position" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the electromechanical actuator" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected as depending from a rejected base claim.
Examiner’s Note:
Claim 17 appears to depend from the wrong claim because the recited antecedent issues stem from recited elements not being present in claim 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 recites “the transfer device has a deflection means which is pivotally arranged on a pivot bearing.” The limitation uses the term “means,” which meets the first prong (A) of the three-pronged test. Further, the limitation has the functional language “which is pivotally arranged,” which meets the second prong (B) of the three-pronged test. Finally, the functional language lacks sufficient structure, material, or acts for performing the claimed function, which meets the third prong (C) of the three-pronged test. Being arranged on a pivot bearing merely indicates a location, which is not a structure, material, or act, sufficient for performing the functional language of a deflection means. The specification indicates that element 78 is the deflection means; however, [0040] specifically states “[t]he deflection means 78 transfers the substantially vertical movement of the coupling member 76 to a push rod 86 in a force direction which is offset through preferably 90° from the said vertical movement.” In other words, the deflection means performs a specific function described in the specification. This is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 15 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2018/0154881 to Heubner et al. (hereinafter referred to as Heubner).
Regarding claims 1, 2, 11, and 15, Heubner discloses:
Claim 1:
A gearbox comprising a parking lock (i.e., 12) which is integrated in a gearbox housing (i.e., 54) of the gearbox (i.e., at least Fig. 3 shows the gearbox), a transfer device (i.e., any element between the defined detent and actuator that is axially aligned with the actuator is sufficient to be a transfer device because at least [0024] appears to define a transfer device as anything that can “transfer the torque of the actuator.), a detent (i.e., 18) and a parking lock gear (i.e., 14), characterized in that an electromechanical actuator (i.e., 36) is arranged outside the gearbox housing (i.e., 54), which actuator is centered with respect to the transfer device (i.e., any element in at least Fig. 3 that is axially aligned with 36 meets this limitation) on an interface (i.e., 86) on the gearbox housing and is sealed off from the gearbox housing at the interface (i.e., at least Fig. 3 shows the sealed relationship).
Claim 2:
Characterized in that the interface is formed as an intermediate piece (i.e., 86) which is sealed off from the gearbox housing (i.e., at least Fig. 3 shows the sealed relationship, which is further supported by [0051]) and accommodates a drive shaft (i.e., 90) of the electromechanical actuator.
Claim 11:
Characterized in that the electromechanical actuator is an electric motor (i.e., at least [0043] discloses that 36 is an electric motor).
Claim 15:
Vehicle comprising at least one electric drive and the gearbox (i.e., at least [0001] discloses that the park brake is used in hybrid vehicles) as claimed in claim 1 (i.e., see rejection of claim 1 above).

Allowable Subject Matter
Claims 3, and 5-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 16 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10:
A gearbox comprising a parking lock which is integrated in a gearbox housing of the gearbox a transfer device, a detent and a parking lock gear, characterized in 
Regarding claim 10 the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims require a specific configuration that includes a specific deflection means. The specific features are not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0292605 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims.
2016/0061323 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims.
2009/0037430 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659